Citation Nr: 0905004	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  02-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim for service connection.

In December 2003, November 2006, and January 2008, the Board 
remanded this claim for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to verified stressors he experienced during his 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is claiming service connection for PTSD.  The 
Veteran states his PTSD is a result of performing duties as 
an infantryman mortar crewman and being under fire while in 
combat.

Service records confirm a combat stressor.  Specifically, the 
Veteran was an infantryman mortar crewman on Hill 837 in 
support of combat operations on an active combat fire support 
base during November 1968 to November 1969.  As stated in a 
deferred rating decision from November 2004, the Veteran's 
combat stressor is verified.  The Veteran was denied service 
connection for PTSD on the basis that the Veteran did not 
have a diagnosis of PTSD.

The evidence of record consists of numerous private medical 
records, VA outpatient records, Social Security 
Administration records, and VA examinations.  The Veteran has 
been receiving treatment for psychological disorders since 
1999.  At a VA outpatient clinic in October 1999, after 
describing a stressor, the Veteran was diagnosed with PTSD, 
and was again diagnosed in September 2001.  Private medical 
records also indicate multiple diagnoses of PTSD.  In July 
2001, the Veteran was diagnosed with chronic, severe, PTSD 
due to his service in Vietnam after describing his stressor 
of being under fire in combat while in Vietnam.  
Additionally, in September 2006 a private psychiatrist stated 
the Veteran had a Diagnostic and Statistical Manual of Mental 
Disorders (DSM) Axis I diagnosis of PTSD.

The Veteran was afforded a VA examination in October 2001.  
The examiner stated that the Veteran did not describe a 
specific stressor.  However, the examiner's report does 
indicate that the Veteran described being under harsh 
situations while serving in the mortar squad, including being 
injured while serving in that area.  The examiner stated the 
Veteran had a diagnosis of depression.  Subsequently, in 
January 2006, the Veteran was afforded an additional VA 
examination.  The Veteran again described his stressor as 
occurring on Hill 837; however, the Veteran was diagnosed 
with a panic disorder.

In April 2006, the Veteran was examined in order to determine 
his eligibility for Social Security benefits.  During the 
examination, the Veteran was given a DSM III or IV, Axis I 
diagnosis of PTSD.  Subsequently, an additional medical 
review of the Veteran's Social Security examination to 
determine functional capacity confirmed the diagnosis of 
PTSD.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or in whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The opinions rendered by multiple private psychiatrists, VA 
outpatient facilities, and the Social Security Administration 
are based on a verified stressor that the Veteran has 
consistently relayed and which has been verified.  
Additionally, the diagnosis of PTSD has been established 
based on DSM III or IV guidelines.

Although the VA medical opinions of record are unfavorable to 
the Veteran, the Board finds that the private medical 
evidence, the VA outpatient records, and the Social Security 
Administration evidence is at least as persuasive as the VA 
medical opinions.  As such, the Board concludes that the 
evidence is in equipoise and service connection for PTSD is 
granted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


